Exhibit 32.3 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 I, J. Vincent Mish, Executive Vice President and Chief Financial Officer of Miller Industries, Inc. (the “Company”), certify, pursuant to 18 U.S.C. § 1350 as adopted by § 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of the Company for the quarterly period endedMarch 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:May 4, 2010 /s/ J. Vincent Mish J. Vincent Mish Executive Vice President and Chief Financial Officer
